United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 27, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-10124
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHRISTOPHER THOMPSON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:03-CR-382
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Christopher Thompson appeals from his jury-verdict

conviction for being a felon in possession of a firearm,

possession of a firearm in a school zone, possession with intent

to distribute a controlled substance, and possession with intent

to distribute a controlled substance near a school.     He argues on

appeal that the evidence produced at trial was insufficient to

support the jury’s verdict on all four counts because it did not

establish that he knowingly possessed the firearm or the crack


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10124
                                  -2-

cocaine.   As Thompson concedes, he did not move for a judgment of

acquittal at the end of the Government’s case or at the close of

all evidence.

     When viewed in the light most favorable to the jury’s

verdict, the evidence shows that Thompson knowingly possessed the

firearm and the crack cocaine found in the vehicle he was driving

shortly before his arrest.    Accordingly, Thompson’s conviction on

all four counts does not constitute a manifest miscarriage of

justice.   See United States v. Griffin, 324 F.3d 330, 356 (5th

Cir. 2003).

     The district court’s judgment is AFFIRMED.